BETTS, District Judge.
This court has uniformly held that every item of costs taxable against a party to a suit is specified in the fee bill enacted February 26th, 1853 (10 Stat. 161), and that it cannot go out of the provisions and restrictions of that act, and make an allowance of costs on any considerations of equity or justice. The province of the taxing officer is accordingly now limited to the service of comparing a proposed charge with the particulars set forth by congress in that statute as taxable; and. when the charge is not found to fall within the enumerated and designated fees, it must be rejected.
A proctor is allowed, by the statute, a docket fee of 820 on a final hearing in admiralty. The same fee is given to an attorney on a trial before a jury in civil and criminal causes, or before referees. This language plainly imports an actual contestation of the case upon the merits, and. does not embrace interlocutory or collateral proceedings by motion. This point was in effect determined in this cause at an early day of this term, before both judges, when we held that the docket fee of 820 could not be repeated on taxation. [Case No. 3,730.] The law allows but a single one, and that on final hearing. This charge must accordingly be stricken from the bill.
The objections to the 85 taxed to the clerk are not specified., and it is impossible for tnc court to determine what items of charges compose it. The orders, returns, or decrees entered and copied, and the 81 docket fee allowable to the clerk, may amount to that smn; and, as the party appealing from the taxation has not demanded a specification of the items from the clerk, this charge must now be considered as acquiesced in. The same remark applies to the charge of 50 cents “paid for affidavits.” The docket fee of 820 must be deducted from the taxed bill.